DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8, 10-14, -20 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Okui et al (U.S. PGPub # 2007/0290679).
Regarding Independent Claim 1, Okui teaches:
A magnetic detection module that is provided so as to be selectively mountable in any of housings having a plurality of specifications having different shapes or sizes of mounting portions, and detects magnetic flux generated in the housing, comprising: 
one or more magnetic sensors configured to detect magnetic flux (Fig. 1 & 2 Elements 10 & 30. And paragraphs 0039-0045.); 

a cap that is attachable to an end of the case and has a sealing member (Fig. 1 & 2 Element 40 & Fig. 4-10 Elements 25, 41, & 46. See paragraphs 0039-0045 and 0055-0059.), 
wherein the magnetic detection module configured to be attachable to the housing of a first specification with the cap not attached to the case, and to be attachable to the housing of a second specification through the sealing member with the cap attached to the case (See Fig. 1 & 2 Element 23 wherein the flange allows the device to be attached to anything with or without the cap. There is no positive recitation here of a limitation because all that is stated is that the device is attachable. It does not have to be attached.).

    PNG
    media_image1.png
    472
    291
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    472
    291
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    472
    291
    media_image1.png
    Greyscale

Regarding Claim 4, Okui teaches all elements of claim 1, upon which this claim depends.
Okui teaches
Regarding Claim 5, Okui teaches all elements of claim 1, upon which this claim depends.
Okui teaches one or more magnetic flux guiding member having a main body for collecting magnetic flux and guiding the detected magnetic flux to the magnetic sensor, and being housed in the case (Fig. 1 & 2 Elements 30 & 31.).
Regarding Claim 8, Okui teaches all elements of claim 5, upon which this claim depends.
Okui teaches the main body of the magnetic flux guiding member is formed in a rectangular band shape (Fig. 1 & 2 Elements 30 & 31.).
Regarding Claim 9, Okui teaches all elements of claim 1, upon which this claim depends.
Okui teaches the case or the cap is provided with a magnetic shield member that blocks magnetic noise from the outside.
Regarding Claim 10, Okui teaches all elements of claim 1, upon which this claim depends.
Okui teaches
Regarding Claim 11, Okui teaches all elements of claim 1, upon which this claim depends.
Okui teaches the case or the cap has a rotation regulation portion that regulate rotation with respect to the housing after the case or the cap is assembled to the housing (See Fig. 1, 2, 4, 5, & elsewhere Elements 25 & 41 wherein the flange allows the cap to interact with the body in a particular manner. As this defines only a possibility, there is no definitive limitation stated here.).
Regarding Claim 12, Okui teaches all elements of claim 10, upon which this claim depends.
Okui teaches the misassembling prevention portion also functions as a rotation regulation portion that regulates rotation of the housing after the case or cap is assembled to the housing (See Fig. 1, 2, 4, 5, & elsewhere Elements 25 & 41 wherein the flange allows the cap to interact with the body in a particular manner. As this defines only a possibility, there is no definitive limitation stated here.).
Regarding Independent Claim 13, Okui teaches:
A case assembly that is provided so as to be selectively mountable in any of housings having a plurality of specifications having different shapes or sizes of mounting portions, and detects magnetic flux generated in the housing, comprising: 
one or more magnetic sensors configured to detect magnetic flux (Fig. 1 & 2 Elements 10 & 30. And paragraphs 0039-0045.); and 
a case in which the magnetic sensor is housed (Fig. 1 & 2 Elements 20 & 25. And paragraphs 0039-0045.); 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okui et al (U.S. PGPub # 2007/0290679).
Regarding Independent Claim 14, Okui teaches:
A method for manufacturing a magnetic detection module that is provided so as to be selectively mountable in any of housings having a plurality of specifications having different shapes or sizes of mounting portions, and detects magnetic flux generated in the housing, comprising: 
a storage process in which one or more magnetic sensors (Fig. 1 & 2 Elements 10 & 30. And paragraphs 0039-0045.) for detecting magnetic flux are housed in a case (Fig. 1 & 2 Elements 20 & 25. And paragraphs 0039-0045.), and a case assembly is manufactured (Fig. 1 & 2 Elements 20 & 25. And paragraphs 0039-0045.); 
a selection process in which according to the specifications of the housing to be attached (Fig. 1 & 2 Element 23 that allows the device to be attached to another element.), it is selected whether to use the case assembly alone or to attach a cap set for each housing specification to the end of the case (See Fig. 1 & 2 Element 23 wherein the flange allows the device to be attached to anything with or without the cap. There is no 
a mounting process in which when it is selected to mount the cap on the case in the selection step, the cap is mounted and fixed to the case (See Fig. 1, 2, 4, 5, & elsewhere Elements 25, 26, & 41 wherein the guide portion 26 works with joint portion 25 and open end 41 to fix cap to housing. These allow the cap to interact with the body in a particular manner. There is no positive recitation here of a limitation because all that is stated is that the device is attachable. It does not have to be attached. The cap may or may not be attached. It can be left off.).
Okui may not explicitly state specific claimed limitations but because the claims do not claim definitively a given structure, it would be obvious to one of ordinary skill in the art before the effective time of filing that Okui could be assembled in any needed manner to maximize efficiency, reliability and operability. 
Regarding Claim 15, Okui teaches all elements of claim 14, upon which this claim depends.
Okui teaches the cap has a sealing member that seals between the cap and the housing when attached to the housing (See Fig. 1, 2, 4, 5, & elsewhere Elements 25, 26, & 41 wherein the guide portion 26 works with joint portion 25 and open end 41 to fix cap to housing. These allow the cap to interact with the body in a particular manner.), and in the selection process, for the housing that does not require the sealing member for the mounting portion, it is selected to use the case assembly alone, and for the housing that requires a sealing member for the mounting portion, it is selected to use 
Regarding Claim 16, Okui teaches all elements of claim 14, upon which this claim depends.
Okui teaches the case and the cap are made of a resin material, in the mounting process, after an insertion portion formed at the end of the case is inserted into a receiving hole formed in the cap, a joint portion between the insertion portion of the case and the receiving hole of the cap is welded (Fig. 1-10 Elements 25, 40, & 41. Paragraph 0052.).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Okui et al (U.S. PGPub # 2007/0290679) in view of Davidson et al (U.S. Pat. # 5,414,355).
Regarding Claim 2, Okui teaches all elements of claim 1, upon which this claim depends.
Okui does not explicitly teach that the cap has a disc-shaped cap body on which an outer peripheral groove is formed, and the sealing member is an O-ring mounted on the outer peripheral groove.
Davidson teaches
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Davidson to the teachings of Okui such that the cap has a disc-shaped cap body on which an outer peripheral groove is formed, and the sealing member is an O-ring mounted on the outer peripheral groove because the disk shape is ubiquitous in most caps because it is cheap to make and easy to form a seal wherein the cap will not fall into the sealed element and because O-rings are also cheap, easy to use, and very reliable.
Regarding Claim 3, Okui & Davidson teach all elements of claim 2, upon which this claim depends.
Okui does not explicitly teach that the O-ring is used for a shaft seal with an inner wall of the mounting hole of the housing.
Davidson teaches the O-ring is used for a shaft seal with an inner wall of the mounting hole of the housing (Fig. 1 Elements 10, 60, & 62. See column 4 lines 49-57.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Davidson to the teachings of Okui such that the O-ring is used for a shaft seal with an inner wall of the mounting hole of the housing because O-rings are cheap, easy to use, and very reliable.

Allowable Subject Matter
Claims 6-7 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 6, Okui teaches all elements of claim 5, upon which this claim depends.
Okui teaches a set of the magnetic flux guiding members face each other, and the magnetic sensor is arranged between a set of the magnetic flux guiding members.
Regarding Claim 7, Okui teaches all elements of claim 5, upon which this claim depends.
Okui teaches
Regarding Claim 17, Okui teaches all elements of claim 14, upon which this claim depends.
Okui does not explicitly teach that in the storage process, the magnetic sensor is fixed by potting, in the mounting process, the cap is fixed with an adhesive, and the curing of the potting and the curing of the adhesive are performed at the same time.

Claims 18-20 are allowed.
Regarding Claim 18,
A detection device, comprising: 
a housing including a mounting hole provided inside with a set of yokes that transmit the magnetic flux generated according to a magnitude of a physical quantity to be detected; and 
a magnetic detection module mounted in the mounting hole in the housing and configured to detect the magnetic flux transmitted from the yoke by one or more magnetic sensors housed in a case, wherein the set of yokes has ring portions that face each other and form a magnetic circuit, the mounting hole of the housing has a large hole formed on an opening side and a small hole formed in a back of the large hole, the magnetic detection module faces an inner wall of the mounting hole and includes a cylindrical portion having a large shaft portion inserted into the large hole and a small shaft portion inserted into the small hole, and a sensor unit in which the magnetic sensor is housed and protrudes from the tip end surface of the cylindrical portion and is inserted between the ring portions of the set of the yoke, in a direction orthogonal to an axial direction of the 
Regarding Claim 19,
The detection device according to claim 18, wherein the one-sided fitting gap between the large hole and the large shaft portion is set to be smaller than the sensor margin, and in the axial direction of the mounting hole and the cylindrical portion, a distance from an insertion end of the large hole to an outer edge of the ring portion of the yoke is set to be longer than a distance from a boundary between the large shaft portion and the small shaft portion to the tip of the sensor unit.
Regarding Claim 20,
The detection device according to claim 18, wherein the one-sided fitting gap between the small hole and the small shaft portion is set to be smaller than the sensor margin, in the axial direction of the mounting hole and the cylindrical portion, a distance from an insertion end of the small hole of the housing to an outer edge of a peripheral edge of the yoke is set to be longer than a distance from a tip surface of the cylindrical portion to the tip of the sensor unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858